DETAILED ACTION
Applicant’s amendment and response dated 8/27/2021 has been provided in response to the 5/27/2021 Office Action which rejected claims 1-10, wherein claims 1,2 4, 5, and 7-10 have been amended, claim 3 has been cancelled and new claims 11-18 have been added. Thus, claims 1, 2, and 4-18 remain pending in this application and have been fully considered by the examiner.
Applicant's arguments filed have been fully considered but they are not persuasive. 
Accordingly, the rejection of the claims over the prior art in the previous office action is maintained and THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Response to Arguments
Applicant's arguments filed 8/27/2021 have been fully considered but they are not persuasive. 
The regard to the foregoing, the amended independent claims provide that when there are a plurality of areas in which communicating was performed under the communication state of a predetermined speed or higher in the past, the software updating device adjusts update software download timing on the basis of priority set for each area. Furthermore, the software updating device estimates a time for which the vehicle is present within a communication available range based on regulation speeds of roads on a route from a current position of the vehicle to a destination, estimates a data amount that can be acquired when the vehicle passes through the area and sets data contents to be downloaded corresponding to the estimated data amount on the basis of the estimated time and a communication speed in the area. Furthermore, when data of update software is divided into modules and downloaded, the software updating device sets an area in which download will be performed and a degree of data amounts to be downloaded. Furthermore, when the vehicle has passed through the area without downloading data as scheduled due to communication failure caused by communication congestion or communication strength deterioration, the software updating device resets update schedule, using the predetermined speed or higher communication available areas which are not included in the communication schedule are not recited in the independent claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
However, these newly recited limitations in the dependent claims are still taught by the prior art of record. As such, the rejection of the claims over the prior art is maintained.
Claim Objections
Claims 1-14 and 18 are objected to because of the following informalities: 
Claim 1 at line 21 after “performed, “in” should be --is--. 
Claim 4 at line 3 “a future action” should be --the future action--.
Claim 5, “the past communication states” (line 6) and “the position acquirer” (line 8) lack proper antecedent basis.
Claim 7, “the vehicle stops” (line 3) lacks proper antecedent basis.
Claim 9, “the other vehicle” and “the communicator” (line 5) lack proper antecedent basis.
Claim 13 at lines 1-2, --wherein,-- should be inserted before “when” 
Claim 14:
at lines 1-2, --wherein,-- should be inserted before “when”
 	at line 4, “update schedule” should be --an update schedule--. 
at lines 4-5 “the predetermined speed or higher communication available areas” and “the communication schedule” lacks proper antecedent basis. Claim 18 has the same issue.
Claims 2, 3, 6, 8, and 10-12 depend on objected claims and have the same issues identified in objected claims.
  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 6-8, and 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kiyama et al (US Patent Application Publication 2018/0074811 A1, referred to hereinafter as Kiyama) in view of Dickerson et al (US Patent Application Publication 2015/0169311 A1, referred to hereinafter as Dickerson).
As to claim 1, Kiyama teaches a software updating device (see Fig.2, 200 and associated text) comprising: 
a processor (e.g. [0023]) that executes instructions to:
communicate with an external device (See Fig.2, 100 and associated text, see e.g. [0036] - The communication unit 220 is constituted by a network card or the like based on a communication standard used in the network 300. The network card is based on wireless communication such as a wireless LAN. The communication unit 220 transmits and receives data to and from the telematics center 100 through the network 300 on the basis of various protocols,
10 manage a communication state with respect to the external device (see e.g. [0083] - the ECU software updating unit 214 periodically confirms whether or not the communication unit 220 mounted on the vehicle 200 is within the communication area).
update software installed in an apparatus controller (see Fig.2, 240 and associated text)  configured to control at least some apparatuses mounted in a vehicle through communication with the external device (see e.g. [0029] - The vehicle 200 includes the software updating device 210, the communication unit 220, a navigation terminal 230, an engine ECU 240, an ABSECU 241, a steering ECU 242, a suspension ECU 243, an air bag ECU 244, an automatic driving ECU 245, a keyless entry ECU 246, an air conditioner control ECU 247, and an audio ECU 248 and [0031] - each ECU has built-in software for operating the ECU. The software is stored in a storage device included in each ECU and [0034] - In a case where the software update case is present, the update software requesting unit 213 requests update software or an update execution requirement as update data from the telematics center. The ECU software updating unit 214 updates software of an ECU on the basis of the received software and update execution requirement).

Kiyama does not specifically teach perform communication with the external device in an area where communicating was performed under the communication state of a predetermined speed or higher among managed communication states of traveling in a past time period, perform prediction of a future action of the vehicle based on the managed communication states of traveling in the past time period wherein a region in communication for updating the software will be performed is set based on the future action of the vehicle.

In an analogous art of software updating, however, Dickerson teaches perform communication with the external device (e.g. fleet software management system 305) in an area where communicating was performed under the communication state of a predetermined speed or higher (e.g. wireless capabilities) among managed communication states of traveling in a past time period (see Figs: 8, 9A and 9B and associated text, e.g. [0069] – a request to schedule a software update is received from a scheduling manager. This request should include an identifier of the vehicle to receive the software update (such as a VIN) and a set of requirements for performing the software update. These requirements can include the time window required to perform the software update, whether the vehicle needs to be off within the time window, whether the update needs to be performed when the vehicle has wireless access, whether there are any security requirements to that wireless access, a threshold confidence required, etc. In a second step 805, the scheduling manager accesses the operational usage history of the vehicle using the vehicle identifier, [0070] – Then in step 810 the scheduling manager then identifies usage patterns within the historical data. That can include daily, weekly, monthly or even annual patterns, although other patterns may be sought. The patterns should be periodic time windows that regularly meet the software update requirements. For example, the vehicle may be parked at a home location with secure wireless access most nights between midnight and 7 a.m. from Sunday night to Thursday night each week. The home location is probably the best location to perform a software update uninterrupted so long as that location meets the requirement; Subsequently in step 815, it is determined whether there is one or more usage patterns identified, [0071] - In step 820, statistical analysis is performed on upcoming time windows within each identified usage pattern that meets the requirements. This statistical analysis is to determine a confidence level or interval whether each time window will be successful without interruption; Otherwise, in step 830, the time window with the highest confidence (the best window) is identified and provided to the scheduling manager and [0072] - FIGS. 9A-9B are tables of historical vehicle usage data for use in identifying time windows for scheduling software updates in which various embodiments may be implemented; In this example, the requirements for a software update are that the electric car be turned off at a single location for at least 2 hours with wireless capabilities and preferably with the vehicle plugged in (to avoid possible battery charge loss during the software update). There are two locations that meet the timing requirements while the vehicle is off, locations B and A. Location B appears to be the place of work and Location A appears to be the home location. Location A is also the only location with wireless capabilities, which meets the requirements, and the vehicle is plugged in which meets a preference), perform prediction of a future action of the vehicle based on the managed communication states of traveling in the past time period wherein a region in communication for updating the software will be performed is set based on the future action of the vehicle (see e.g. [0070]- Then in step 810 the scheduling manager then identifies usage patterns within the historical data. That can include daily, weekly, monthly or even annual patterns, although other patterns may be sought. The patterns should be periodic time windows that regularly meet the software update requirements; For example, the vehicle may be parked at a home location with secure wireless access most nights between midnight and 7 a.m. from Sunday night to Thursday night each week. The home location is probably the best location to perform a software update uninterrupted so long as that location meets the requirements. The home location may be identified from a user preferences database or inferred from statistical analysis of the vehicle usage data. However, the home location is a preference and may not be the best location even if the requirements are based in some circumstances. For example, two users that work different shifts may share the same vehicle such that a work or other location may be the best location and [0071] - In step 820, statistical analysis is performed on upcoming time windows within each identified usage pattern that meets the requirements. This statistical analysis is to determine a confidence level or interval whether each time window will be successful without interruption; the time window with the highest confidence (the best window) is identified and provided to the scheduling manager).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kiyama to 

As to claim 6, Dickerson further teaches wherein the communication state having the predetermined speed or higher includes communication using a communication method conforming to Wi-Fi (e.g. internet, see e.g. [0035] - Network 360 may be the internet or other communication network and can include wireless networks, cellular communications, satellite communications, etc.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kiyama to incorporate/implement the limitations as taught by Dickerson in order to provide a more efficient method of automatically scheduling software updates according to usage patterns, as suggested by Dickerson (see [0002]).

As to claim 7, Kiyama also teaches wherein, when the communication state is communication using a communication method conforming to Wi-Fi at a specific point and the vehicle stops, the processor performs communication for updating the software in preference to other communication states (see e.g. [0021] - Examples of the network 300 include near-field wireless communication such as a mobile phone network, an Internet network, and a wireless local area network (LAN), or a network constituted by a combination of the plurality of networks [0066] - In FIG. 5, the ECU software updating unit 214 detects the stop of the engine of the vehicle 200 by using information received from the engine ECU 240 (step S700), [0070] - When the notice of the start of updating is performed in step S704, the ECU software updating unit 214 executes the updating of ECU software to be updated by using the update software which is downloaded from the telematics center 100 in the process of downloading update software which is described in FIG. 4 and is stored in the storage device 215 (step S705). The ECU software updating unit notifies the telematics center 100 of an update execution result (step S706), and then enters a standby state until the engine of the vehicle 200 is set to be in an off state, [0078] - In step S805, the ECU software updating unit 214 determines whether or not the communication unit 220 mounted on the vehicle 200 is outside a communication area, that is, whether or not the software updating device 210 and the telematics center 100 are set to be in a communicable state; As a result, in a case where the communication unit 220 is within the communication area and the software updating device 210 and the telematics center 100 can communicate with each other (step S805: No), the processing proceeds to step S806).

As to claim 8, Dickerson further teaches wherein, when the software to be updated is software having high urgency (e.g. major software update), the processor performs communication with the external device irrespective of communication states and performs communication for updating the software (see e.g. [0053] - a set of requirements for updating the software are received. This can include the length of time for the update including diagnostics, bandwidth requirements, wireless security requirements, proximity to a dealership should a dispatch be required, whether there are any other timing requirements such as whether this is a safety update that needs immediate action, etc., [0055] - For major software updates, especially if critical functions are affected, user notification and approval may be needed; In step 545, the user is notified through the vehicle/user interface of the need for a scheduled software update with the scheduled time window for performing the update. The in step 550, it is determined whether the user approves and [0056] - In step 555, the scheduled software update is performed during the scheduled time window if the software update is available and the vehicle is located in the desired location with the requirements met).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kiyama to incorporate/implement the limitations as taught by Dickerson in order to provide a more efficient method of automatically scheduling software updates according to usage patterns, as suggested by Dickerson (see [0002]).

As to claim 10, this is a method version of the rejected device claim 1 above, wherein all the limitations of this claim have been noted in the rejection of claim 1 and is therefore rejected under similar rationale.

As to claim 11, Dickerson further teaches wherein when there is a plurality of areas in which communicating was performed under the communication state of a predetermined speed or higher in the past, the processor adjusts update software download timing based on a priority set for each area (See e.g. [0070] – the scheduling manager then identifies usage patterns within the historical data. That can include daily, weekly, monthly or even annual patterns, although other patterns may be sought. The patterns should be periodic time windows that regularly meet the software update requirements. For example, the vehicle may be parked at a home location with secure wireless access most nights between midnight and 7 a.m. from Sunday night to Thursday night each week. The home location is probably the best location to perform a software update uninterrupted so long as that location meets the requirements. The home location may be identified from a user preferences database or inferred from statistical analysis of the vehicle usage data. However, the home location is a preference and may not be the best location even if the requirements are based in some circumstances. For example, two users that work different shifts may share the same vehicle such that a work or other location may be the best location. Subsequently in step 815, it is determined whether there is one or more usage patterns identified and [0071] - In step 820, statistical analysis is performed on upcoming time windows within each identified usage pattern that meets the requirements. This statistical analysis is to determine a confidence level or interval whether each time window will be successful without interruption. If the home location meets the requirements and is not does not have a significantly less confidence level, the home location may be initially determined to be the best location. It is also generally preferred that the time window be close to the last likely usage of the vehicle prior to the software update to allow time in case the software update takes longer than expected. Then in step 825, it is determined whether the time window with the highest confidence interval meets the required threshold. If not, then no time window that meets the requirements and processing continues to step 835. Otherwise, in step 830, the time window with the highest confidence (the best window) is identified and provided to the scheduling manager). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kiyama to incorporate/implement the limitations as taught by Dickerson in order to provide a more efficient method of automatically scheduling software updates according to usage patterns, as suggested by Dickerson (see [0002]).

As to claim 12, Kiyama teaches wherein the processor estimates a time for which the vehicle is present within a communication available range based on regulation speeds of roads on a route from a current position of the vehicle to a destination (see e.g. [0082] - In step S809, the ECU software updating unit 214 prompts the user to move the vehicle 200 into the communication area; Further, at this time, the ECU software updating unit 214 determines whether or not there is a limitation on the operation of the vehicle 200 which is moving on the basis of the update information which is downloaded from the telematics center 100 in step S605 of FIG. 4 and is stored in the storage device 215; The presence or absence of a speed limitation or a function limitation with respect to the operation of the vehicle 200 which is moving is confirmed and the content of a notification given to the user is confirmed on the basis of the retrieved data contents; When these notifications are given, the ECU software updating unit 214 stands by until the vehicle 200 is moved into the communication area), but does not specifically teach estimates a data amount that can be acquired when the vehicle passes through the area and sets data contents to be downloaded corresponding to the estimated data amount based on the estimated time and a communication speed in the area.
In an analogous art of software updating, however, Dickerson teaches estimates a data amount that can be acquired when the vehicle passes through the area and sets data contents to be downloaded corresponding to the estimated data amount based on the estimated time and a communication speed in the area (see Fig.5 and associated text, e.g. [0053] - a set of requirements for updating the software are received. This can include the length of time for the update including diagnostics, bandwidth requirements, wireless security requirements, proximity to a dealership should a dispatch be required, whether there are any other timing requirements such as whether this is a safety update that needs immediate action, etc. and [0054] - the requirements are provided to the scheduling manager to identify time windows when the software update can be performed. Then in step 515, the scheduling manager identifies and provides a best proposed time window to the software update manager including whether providing a notification there is no time window that meets the requirements. This time window can be based on statistical analysis of vehicle usage such as when a vehicle is turned off and other requirements are met to determine a time window with a high probability of not being interrupted. The best time window meets all the requirements and has the highest probability of not being interrupted; In step 525, it is determined whether the same update can be provided in smaller increments. That is, it is determined by querying the central system whether an alternative set of updates are provided in the software updates database with more granularity that accomplish the same result. This is a process referred to herein as dynamic granularity. If yes in step 525, then in step 530 the first of the set of alternative software updates are obtained from the software updates database with a set of requirements for updating the software and processing returns to step 510).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kiyama to incorporate/implement the limitations as taught by Dickerson in order to provide a more efficient method of automatically scheduling software updates according to usage patterns, as suggested by Dickerson (see [0002]).

As to claim 13, Dickerson further teaches when data of update software is divided into modules and downloaded, the processor sets an area in which download will be performed and a degree of data amounts to be downloaded (See e.g. [0040] - Fleet listing 346 includes a listing of all vehicles in the fleet and includes the vehicle type and a current software status of each vehicle such as software versions, applications, features, etc. This is useful for determining which vehicles may need upgrades, patches, etc. as they become available. Fleet user preferences and capabilities 348 include any user preferences and capabilities specific for each vehicle. For example, some customers may prefer updates as soon as they are available and they have wireless connectivity at home to allow such immediate updates whereas other customers may prefer only emergency or safety updates performed as needed to operational software and they may have limited wireless capabilities. In such a case, updates may only occur when the customer parks near a retail establishment with free wireless connectivity. Other customers may have satellite radio and can have updates downloaded in that manner. The home location of the user may also be stored in this database for use in analyzing the best location to perform a software update uninterrupted as described below and [0054] - the requirements are provided to the scheduling manager to identify time windows when the software update can be performed. Then in step 515, the scheduling manager identifies and provides a best proposed time window to the software update manager including whether providing a notification there is no time window that meets the requirements. This time window can be based on statistical analysis of vehicle usage such as when a vehicle is turned off and other requirements are met to determine a time window with a high probability of not being interrupted. The best time window meets all the requirements and has the highest probability of not being interrupted; In step 525, it is determined whether the same update can be provided in smaller increments. That is, it is determined by querying the central system whether an alternative set of updates are provided in the software updates database with more granularity that accomplish the same result. This is a process referred to herein as dynamic granularity. If yes in step 525, then in step 530 the first of the set of alternative software updates are obtained from the software updates database with a set of requirements for updating the software and processing returns to step 510).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kiyama to incorporate/implement the limitations as taught by Dickerson in order to provide a more efficient method of automatically scheduling software updates according to usage patterns, as suggested by Dickerson (see [0002]).

 As to claim 14, Kiyama also teaches when the vehicle has passed through the area without downloading data as scheduled due to communication failure caused by communication congestion or communication strength deterioration, the processor resets update schedule, using the predetermined speed or higher communication available areas which are not included in the communication schedule (see e.g. [0072] – in a case where a notification from the software updating device 210 is not obtained, the update case management unit 112 may reserve the processes of step S710 and step S711 until the vehicle 200 is set to be in a communicable state, and may execute the processes when the vehicle is set to be in a communicable state and Fig.8 and associated text. e.g. [0082] - the ECU software updating unit 214 prompts the user to move the vehicle 200 into the communication area; In step S809, the ECU software updating unit 214 prompts the user to move the vehicle 200 into the communication area; Further, at this time, the ECU software updating unit 214 determines whether or not there is a limitation on the operation of the vehicle 200 which is moving on the basis of the update information which is downloaded from the telematics center 100 in step S605 of FIG. 4 and is stored in the storage device 215; The presence or absence of a speed limitation or a function limitation with respect to the operation of the vehicle 200 which is moving is confirmed and the content of a notification given to the user is confirmed on the basis of the retrieved data contents; When these notifications are given, the ECU software updating unit 214 stands by until the vehicle 200 is moved into the communication area).

As to claim 15, the limitations of claim 15 are substantially similar to the limitations of
claim 11, and therefore, is rejected for the reasons stated above.

As to claim 16, the limitations of claim 16 are substantially similar to the limitations of
claim 12, and therefore, is rejected for the reasons stated above.

As to claim 17, the limitations of claim 17 are substantially similar to the limitations of
claim 13, and therefore, is rejected for the reasons stated above.

As to claim 18, the limitations of claim 18 are substantially similar to the limitations of
claim 14, and therefore, is rejected for the reasons stated above.

7.	Claims 2, 5, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kiyama in view of Dickerson, as applied to claim 1 above, and further in view of Way et al (US Patent Application Publication 2019/0238638 A1).
As to claim 2, Kiyama in view of Dickerson teaches the limitations of claim 1, but does not specifically teach wherein, when a route to a destination of the vehicle has been set by a 
In an analogous art of software updating, however, Way teaches wherein, when a route to a destination of the vehicle has been set by a route guide configured to perform guidance for a route from a current position of the vehicle to a destination, the processor (e.g.  20sets a region in which communication for updating the software will be performed on the route (see e.g. [0033] - the base frontend interface can include and/or provide communications to a vehicle state manager. The vehicle state manager can be configured to maintain a record of the most recent vehicle state data and propagate such information (e.g., to interested system clients); the vehicle state manager can obtain vehicle state data indicative of the current position of the autonomous vehicle and the current route that the autonomous vehicle is following and [0137] - In the event that the first communication 330A includes a data request, at least one system client 310A-B can provide a set of data 360 to the vehicle 315A, via at least one frontend interface 305A-D; In response to the first communication 330A, the first system client 310A can determine a vehicle service assignment for the vehicle 315A; the first communication 330A can include an indication that the vehicle 315A is available for a software deployment and the first set of data 360 from the first system client 310A can include data associated with the software deployment (e.g., an updated software package, etc.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kiyama in view of Dickerson to incorporate/implement the limitations as taught by Way in order to provide a more secure and 

As to claim 5, Way further teaches acquire a position of the vehicle, wherein, when the vehicle is traveling at a position different from positional information included in the past communication states, the processor learns a communication state of the different position based on the position of the 15vehicle acquired by the position acquirer (see e.g. [0032] - the base frontend interface can be utilized by the autonomous vehicle and the associated telemetry system client to obtain vehicle state data. The vehicle state data can include information about the past, present, and/or future state of the autonomous vehicle, a geospatial state representation of the autonomous vehicle, environmental qualifiers, and/or other information. For example, the vehicle state data can be indicative of the autonomous vehicle's past, current, or future (planned): location (also referred to as position or pose); speed (also referred to as velocity); acceleration, heading; orientation; route of the autonomous vehicle; vehicle trajectory; objects detected within the vehicle's surrounding environment (e.g., the bounding shapes associated therewith); vehicle diagnostic data; other data for modeling vehicle state, etc. and [0033] - The vehicle state manager can determine whether this reported vehicle state data is new (in comparison to past vehicle state data). In the event that the vehicle state data is new, the vehicle state manager can update its record and propagate the updated vehicle state data to one or more system clients, such as the telemetry system client).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kiyama in view of Dickerson to incorporate/implement the limitations as taught by Way in order to provide a more secure and 

As to claim 9, Way further teaches wherein the processor performs communication with another vehicle present around the vehicle (see e.g. [0081] - the vehicle 110 can communicate with one or more remote computing systems that are remote from the vehicle 110. For instance, the vehicle computing system 105 can utilize the communication system 125 to communicate with the operations computing system 115. The vehicle computing system 105 can provide various types of data to the operations computing system 115, via the communications system 125), and when information about a communication state surrounding the vehicle has been acquired from the other vehicle or the external device through the processor (See e.g. [0032] - the base frontend interface can be utilized by the autonomous vehicle and the associated telemetry system client to obtain vehicle state data. The vehicle state data can include information about the past, present, and/or future state of the autonomous vehicle, a geospatial state representation of the autonomous vehicle, environmental qualifiers, and/or other information. For example, the vehicle state data can be indicative of the autonomous vehicle's past, current, or future (planned): location (also referred to as position or pose); speed (also referred to as velocity); acceleration, heading; orientation; route of the autonomous vehicle; vehicle trajectory; objects detected within the vehicle's surrounding environment (e.g., the bounding shapes associated therewith); vehicle diagnostic data; other data for modeling vehicle state, etc.), the 10 processor sets a region in which communication for updating the software will be performed on the basis of the acquired surrounding communication state (See e.g. [0084]).
.

8.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kiyama in view of Dickerson, as applied to claim 3 above, and further in view of Bielby (US Patent Application Publication 2019/0283761 A1).
As to claim 4, Kiyama in view of Dickerson teaches the limitations of claim 3, but does not specifically teach wherein the processor estimates a state of an occupant of the vehicle from a captured image of the occupant and performs prediction of a future action of the vehicle based on the estimated state of the occupant.
In an analogous art of updating software, however, Bielby teaches wherein the processor (e.g. machine learning model) estimates a state of an occupant of the vehicle from a captured image of the occupant and performs prediction of a future action of the vehicle based on the estimated state of the occupant (see e.g. [0035] - In one example, a machine learning model is trained and/or otherwise used to configure a vehicle to a user (e.g., tailor actions and/or an environment of the vehicle interior). For example, the machine learning model may be based on pattern matching in which prior patterns of user behavior or other user data is correlated with desired characteristics or configuration(s) for operation of the vehicle), [0044] - the collected data in part includes data collected while the user is driving and/or interacting with the vehicle. For example, collected data may used to detect that a driver level of awareness has fallen below safe levels, such as when the driver is drowsy. In some examples, the vehicle can take over certain operations from the driver. One or more cameras in the vehicle, for example, can be used to collect image data that assist in making this detection. In one example, the vehicle is configured in real-time to respond to the collected user data (e.g., as analyzed in combination with data inputs regarding the user from the vehicle as currently being driven or operated) and [0132] - The models 504B may additionally include models for predicting future events).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kiyama in view of Dickerson to incorporate/implement the limitations as taught by Bielby in order to provide a more efficient method of configuring vehicles based on analyzing user data, as suggested by Bielby (see [0002]).

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENECA SMITH whose telephone number is (571)270-1651. The examiner can normally be reached Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/CHENECA SMITH/Examiner, Art Unit 2192                                                                                                                                                                                                        


/S. Sough/SPE, AU 2192